DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed March 29, 2021, regarding amended claim 8 have been fully considered and are persuasive.
Applicant's arguments regarding amended claim 1 have been fully considered but are not persuasive. 
Applicant argues US Publication 2004/0107555 to Hattori et al. (hereinafter Hattori) in view of US Publication 2016/0196918 to Hong et al. (hereinafter Hong) fails to teach or suggest, “outer covers respectively externally disposed on an upper surface and a lower surface of each of the cover regions, wherein each of the cover regions has a plurality of holes, and wherein among the outer covers and the cover regions, only the cover regions have the plurality of holes”, as recited in amended claim 1 (Remarks 5).
As previously set forth, Hong (FIG. 1, 2) teaches outer covers (161b) respectively externally disposed on an upper surface and a lower surface of each of the cover regions (161a), wherein among the outer covers and the cover regions, only the cover regions have the plurality of holes (paragraph 74, 55, 71). The porosity of a cover region (161a) “may be adjusted to be 0.06% to 2.0%” (paragraph 70, 71) and a porosity of an outer cover (161b) “may be adjusted to be 0.05% or less” (paragraph 70, 74).
As set forth in Hong, the porosity of an outer cover (161b) “may be adjusted to be 0.05% or less” (paragraph 70, 74), which includes zero. Contrary to Applicant’s assertion, there is no express disclosure in Hong that the outer cover with a porosity of 0.05% or less “necessarily includes holes” (Remarks 6).

Even assuming, arguendo, “0.05% or less” cannot include zero (of which there is no evidence), a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP 2144.05.I). Not only is there no allegation of criticality or any evidence demonstrating any difference across the range, previously pending claim 5 required “holes in each of the outer covers”, the opposite configuration to that now claimed and argued.
Applicant separately argues, “Hattori leads away from the claimed configurations in that Hattori expressly desires holes in the outermost layers to facilitate binder removal therefrom ([Hattori] paragraph 65)” (Remarks 6), and any modification of Hattori to have an outer cover without holes “would render Hattori unsatisfactory for its intended purpose” (Remarks 6).
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
A prior art reference that “teaches away” from the claimed invention is a significant factor to be considered in determining obviousness; however, “the nature of the teaching is highly relevant and must be weighed in substance. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).
Applicant has provided no evidence of any “teaching away”; Applicant has only asserted that Hattori “leads away from the claimed configurations” (Remarks 6). There is no evidence or showing that the proposed combination of Hattori with the cover layers of Hong would, as argued by Applicant, 
The “prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.
Accordingly, Applicant’s remarks regarding claim 1 have been fully considered but are not persuasive.
Claim Objections
The objection to claim 10 is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2004/0107555 to Hattori et al. (hereinafter Hattori)in view of US Publication 2016/0196918 to Hong et al. (hereinafter Hong).
Claim 1
Hattori (FIG. 1) discloses a multilayer capacitor comprising: 
a capacitor body (1) including a first surface and a second surface opposing each other, a third surface and a fourth surface connected to the first and second surfaces and opposing each other, and a fifth surface and a sixth surface connected to the first and second surfaces, connected to the third and fourth surfaces, and opposing each other; including an active region (with 7) including a plurality of dielectric layers (8) and a plurality of first and second internal electrodes (7) alternately disposed with the dielectric layers (8) interposed therebetween, and cover regions (6a, 6b, paragraph 33, 62, 77, 88) disposed on an upper surface and a lower surface of the active region; and having one end of each of the first and second internal electrodes (7) exposed through the third and fourth surfaces, respectively; 
first and second external electrodes (2, 3) respectively disposed on the third and fourth surfaces of the capacitor body (1),
 wherein each of the cover regions (6a, 6b “second ceramic green sheets”, paragraph 62) has a plurality of holes (paragraph 65, 53, 54), as recited in claim 1.
Hattori does not expressly disclose outer covers respectively externally disposed on an upper surface and a lower surface of each of the cover regions, wherein among the outer covers and the cover regions, only the cover regions have the plurality of holes, as recited in claim 1.
Hong (FIG. 1, 2) teaches outer covers (161b) respectively externally disposed on an upper surface and a lower surface of each of the cover regions (161a), wherein among the outer covers and the cover regions, only the cover regions have the plurality of holes (paragraph 74, 55, 71; see also Response to Arguments, above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hong with Hattori to incorporate outer covers as taught by Hong in the structure taught by Hattori, as one having ordinary skill in the art would have been 
Claim 2
Hattori with Hong teaches the multilayer capacitor according to claim 1, wherein the plurality of holes are a gas discharge portion in each of the cover regions (Hattori 6a, 6b in view of Hong 161a, as above; Hattori paragraph 65, 53, 54).
Claim 6
Hattori with Hong teaches the multilayer capacitor according to claim 1, as shown above.
Hattori does not expressly disclose wherein a density of holes in each of the cover regions is greater than a density of holes in the plurality of dielectric layers in the active region, as recited in claim 6.
Hong (FIG. 1, 2) teaches wherein a density of holes in each of the cover regions (161a) is greater than a density of holes in the plurality of dielectric layers (111) in the active region (150; paragraph 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hong with Hattori to incorporate a higher density of holes in a cover region as taught by Hong in the structure taught by Hattori, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for a sponge like cover layer with alleviation of external 
Claim 7
Hattori with Hong teaches the multilayer capacitor according to claim 1, wherein each of the first and second external electrodes comprises: 
a first connection portion and a second connection portion (Hattori 2a, 2b) respectively disposed on third and fourth surfaces of the capacitor body (1) and respectively connected to the first and second internal electrodes (7); and 
a first band portion and a second band portion (3a, 3b) respectively extending from the first and second connection portions (2a, 2b) to a portion of the first surface of the capacitor body (1; as shown in FIG. 1).
Allowable Subject Matter
Claims 8 and 10 are allowed.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848